Name: Commission Regulation (EEC) No 3993/89 of 22 December 1989 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the intervention agency of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/48 Official Journal of the European Communities 29 . 1 2 . 89 COMMISSION REGULATION (EEC) No 3993/89 of 22 December 1989 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the intervention agency of the United Kingdom Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 9 Ja:nuary 1990 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 March 1990 . 3 . , Tenders must be lodged with the intervention agency of the United Kingdom : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading, RGl 7QW, Berkshire ; telex 848302. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 (s), as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the intervention agency of the United Kingdom should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency of the United Kingdom shall issue a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by it in accordance with Regulation (EEC) No 1836/82. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the intervention agency of the United Kingdom shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in .all Member States . Done at Brussels, 22 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . o OJ No L 139, 24. 5. 1986, p. 36. (") OJ No L 25, 28 . 1 . 1989, p. 22. 0 OJ No L 202, 9 . 7. 1982, p. 23 . fa OJ No L 223, 11 . 8 . 1987, p. 5 .